—In an action to foreclose a mortgage, defendant Bert Bar Holding Corp. appeals from an order of the Supreme Court, Rockland County (Ruskin, J.), dated February 14, 1984, which granted plaintiffs motion for summary judgment as against it.
Order affirmed, with costs.
The appellant’s affidavits opposing the motion for summary judgment set forth mere conclusions concerning alleged oral representations to forego foreclosure, rather than a statement of detailed factual allegations which is required to defeat such a motion (see, Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175; New York State Urban Dev. Corp. v Garvey Brownstone Houses, 98 AD2d 767, 771; Federal Land Bank v Azapian, 98 AD2d 760). We find appellant’s bare and unsubstantiated assertion that plaintiff waived indefinitely its right pursuant to the mortgage to foreclose on the property insufficient to create an issue of fact which would warrant a trial. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.